
	
		II
		112th CONGRESS
		1st Session
		S. 1921
		IN THE SENATE OF THE UNITED STATES
		
			November 29, 2011
			Mr. Brown of
			 Massachusetts introduced the following bill; which was read twice and
			 referred to the Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide a
		  tax credit for the retrofit conversion of a nonhybrid motor vehicle to a
		  hybrid.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Reducing Energy Use Through
			 Retrofitting Older Vehicles Act or the
			 RETRO
			 Act.
		2.Credit for
			 hybrid conversion
			(a)In
			 generalSection 30B of the Internal Revenue Code of 1986 is
			 amended by redesignating subsections (j) and (k) as subsections (k) and (l),
			 respectively, and by inserting after subsection (i) the following new
			 subsection:
				
					(j)Hybrid
				conversion credit
						(1)Credit
				allowed
							(A)In
				generalFor purposes of subsection (a), the hybrid conversion
				credit determined under this subsection with respect to any motor vehicle which
				is converted to a qualified hybrid motor vehicle is an amount equal to so much
				of the cost of the conversion of such vehicle as does not exceed the applicable
				amount determined under the following table:
								
									
										
											If gross vehicle weight (prior to conversion)
						is:The applicable amount is:
											
										
										
											Not more than 8,500 pounds$3,000
											
											More than 8,500 pounds but not more than 14,000
						pounds$4,000
											
											More than 14,000 pounds but not more than 26,000
						pounds$6,000
											
											More than 26,000 pounds$8,000.
											
										
									
								
							(2)Qualified
				hybrid motor vehicleFor purposes of this subsection, the term
				qualified hybrid motor vehicle means any new qualified hybrid
				motor vehicle (as defined in subsection (d)(3), determined without regard to
				whether such vehicle is made by a manufacturer or whether the original use of
				such vehicle commences with the taxpayer) which—
							(A)is used or leased
				by the taxpayer and is not for resale, and
							(B)achieves the
				minimum required reduction in fuel consumption determined under the following
				table, relative to the fuel consumption of an uncoverted vehicle of the same
				make and model under the Urban Dynamometer Driving Schedule (UDDS) test
				procedure issued by the Environmental Protection Agency (40 CFR 86.115 and
				appendix I to 40 CFR part 86):
								
									
										
											If vehicle (prior to conversion)
						is:The minimum required reduction is:
											
										
										
											A passenger vehicle with a gross vehicle weight of
						not more than 8,500 pounds19 percent
											
											A light truck with a gross vehicle weight of not more
						than 8,500 pounds15
						percent
											
											A diesel vehicle with a gross vehicle weight of more
						than 8,500 pounds but not more than 14,000 pounds17 percent
											
											A gasoline vehicle with a gross vehicle weight of
						more than 8,500 pounds but not more than 14,000 pounds12 percent
											
											A vehicle with a gross vehicle weight of more than
						14,000 pounds10
						percent.
											
										
									
								
							(3)Credit allowed
				in addition to other creditsThe credit allowed under this
				subsection shall be allowed with respect to a motor vehicle notwithstanding
				whether a credit has been allowed with respect to such motor vehicle under this
				section (other than this subsection and subsection (i)) in any preceding
				taxable year. No credit shall be allowed under this subsection with respect to
				a motor vehicle if the credit under subsection (i) is allowed with respect to
				such motor vehicle in any taxable year.
						(4)Limitation on
				number of hybrid conversions eligible for creditThis subsection
				shall not apply to the conversion of any motor vehicle after the last day of
				the calendar quarter which includes the first date on which the total number of
				conversions with respect to which a credit under this subsection has been
				allowed for all taxable years is at least equal to the applicable number
				determined under the following table:
							
								
									
										If gross vehicle weight (prior to conversion)
						is:The applicable number is:
										
									
									
										Not more than 8,500 pounds100,000
										
										More than 8,500 pounds but not more than 14,000
						pounds70,000
										
										More than 14,000 pounds but not more than 26,000
						pounds20,000
										
										More than 26,000 pounds10,000.
										
									
								
							
						(5)TerminationThis
				subsection shall not apply to conversions made after the date which is 5 years
				after the date of the enactment of the RETRO
				Act.
						.
			(b)Credit treated
			 as part of alternative motor vehicle creditSubsection (a) of
			 section 30B of the Internal Revenue Code of 1986 is amended—
				(1)by striking
			 and at the end of paragraph (4),
				(2)by striking the
			 period at the end of paragraph (5) and inserting , and,
			 and
				(3)by adding at the
			 end the following new paragraph:
					
						(6)the hybrid
				conversion credit determined under subsection
				(j).
						.
				(c)No recapture
			 for vehicles converted to qualified hybrid motor
			 vehiclesParagraph (8) of section 30B(h) of the Internal Revenue
			 Code of 1986 is amended by striking a vehicle) and all that
			 follows and inserting a vehicle), except that no benefit shall be
			 recaptured if such property ceases to be eligible for such credit by reason of
			 conversion to a qualified plug-in electric drive motor vehicle or a qualified
			 hybrid motor vehicle..
			(d)Denial of
			 double benefitParagraph (3) of section 30B(i) of the Internal
			 Revenue Code of 1986 is amended by adding at the end the following: No
			 credit shall be allowed under this subsection with respect to a motor vehicle
			 if the credit under subsection (j) is allowed with respect to such motor
			 vehicle in any taxable year..
			(e)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
			(f)Rescission of
			 unobligated Federal funds to offset loss in revenues
				(1)In
			 generalNotwithstanding any other provision of law, of all
			 available unobligated funds, appropriated discretionary funds are hereby
			 rescinded in such amounts as determined by the Director of the Office of
			 Management and Budget such that the aggregate amount of such rescission equals
			 the reduction in revenues to the Treasury by reason of the amendments made by
			 this section.
				(2)ImplementationThe
			 Director of the Office of Management and Budget shall determine and identify
			 from which appropriation accounts the rescission under paragraph (1) shall
			 apply and the amount of such rescission that shall apply to each such account.
			 Not later than 60 days after the date of the enactment of this Act, the
			 Director of the Office of Management and Budget shall submit a report to the
			 Secretary of the Treasury and Congress of the accounts and amounts determined
			 and identified for rescission under the preceding sentence.
				(3)ExceptionThis
			 subsection shall not apply to the unobligated funds of the Department of
			 Veterans Affairs, the Department of Defense, or any funds appropriated for
			 disaster relief.
				
